Barnard, P. J.
The plaintiff is a resident of Westchester county. In March, 1889, she signaled the gripman on one of the defendant’s cars to stop-so that she herself, with her granddaughter and servant, could get upon the ear. The car stopped, and the granddaughter and servant got on the car safely; but, while the plaintiff was in the act of doing so, the car suddenly started, with a jerk, and the plaintiff was thrown down, and injured. These facts, as stated in the complaint, in respect to the negligence of defendant, are denied in the answer; and the accident is stated therein to have been occasioned *763by the plaintiff’s own negligence. The venue is laid in Westchester county; and the defendant seeks to change the place of trial to the city and county of Hew York, for the convenience of the witnesses. The many affidavits for defendant state six necessary witnesses who reside in Hew York. One of these is not very material, as he is stated to have helped plaintiff get up after her fall, and that she got on the car, and refused to pay her fare. The plaintiff has a greater number of witnesses who will be convenienced by a trial in Westchester county,—the plaintiff and her servant, who was at the accident; two physicians, as to her injury; three acquaintances, of long standing, as to the effect of the injury, and that the-plaintiff was perfectly well before the accident; and the plaintiff’s husband. It can be considered, also, that in Westchester county the calendar is called through, with scarcely an exception, at every term of the circuit court. The order should therefore be affirmed, with costs and disbursements.